                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                             Criminal Action No. 5:19CR31
                                                                    (STAMP)
JAMES JOSEPH MICHAELS,

              Defendant.


                        MEMORANDUM OPINION AND ORDER
                     AFFIRMING AND ADOPTING MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION,
                  OVERRULING DEFENDANT’S OBJECTIONS AND
                 DENYING DEFENDANT’S MOTIONS TO SUPPRESS

        On August 6, 2019, the defendant was indicted for being a

felon    in   possession    of   a   firearm   in   violation     of    18   U.S.C.

§§ 922(g)(1) and 924(a)(2).          ECF No. 1.     On October 17, 2019, the

defendant, James Joseph Michaels, filed two motions to suppress.

ECF Nos. 19 and 20.        One motion to suppress seeks to exclude from

trial all statements the defendant made before, during, and after

a search of his residence by postal inspectors on March 12, 2019.

ECF No. 19.      The other motion to suppress seeks to exclude from

trial     evidence   obtained        in    violation   of   the        defendant’s

constitutional rights under the Fourth Amendment of the United

States Constitution.         ECF No. 20.       Specifically, the defendant

moves to suppress a firearm seized during a warrantless search of

the defendant’s residence.           Id.
     United States Magistrate Judge James P. Mazzone issued a

report recommending that the defendant’s motion to suppress be

denied.        ECF No. 30.         The defendant filed objections to the

magistrate judge’s report and recommendation.                     ECF No. 37.       The

government then filed a response to the defendant’s objections.

ECF No. 39.          For the following reasons, this Court adopts and

affirms the report and recommendation, denies the defendant’s

motions to suppress and overrules the defendant’s objections.

                                     I.    Background

     On March 12, 2019, postal inspectors working at a distribution

center    in    Warrendale,       Pennsylvania       took   a    package    that    was

addressed to the defendant at the defendant’s home located at 104

Kuroki Street, Wellsburg, West Virginia.                       Once the inspectors

arrived at the defendant’s residence, the inspectors met the

defendant’s ex-wife, Tiffani Kriebel (“Ms. Kriebel”).                     The parties

dispute whether Ms. Kriebel then provided consent for the postal

inspectors to search the residence wherein the subject firearm was

discovered or to only enter and speak with the defendant.                          Upon

meeting    the    defendant,       the      postal   inspectors    then    asked    the

defendant some questions.                 The defendant claims that he was not

properly       informed      of   his     Miranda1   rights.      Conversely,       the

government’s witness, Lindsay Weckerly (“Weckerly”), a postal

inspector      who    came    into      contact   with   the    package    at   issue,


     1
      Miranda v. Arizona, 384 U.S. 436 (1966).

                                              2
testified that the defendant was read his Miranda rights after the

postal inspectors explained that the defendant’s best option would

be to cooperate with them.      ECF No. 33 at 10.        Another government

witness, James Pierce (“Mr. Pierce”), another postal inspector who

was   working    on   the   postal   interdiction   at     the    Warrendale,

Pennsylvania postal facility on the day the package at issue was

found, testified that he did not read the defendant his Miranda

rights, does not recall hearing either of his colleagues read

Miranda warnings to the defendant, but indicated that he does not

believe that he was physically present at the time the other

inspectors may have read Miranda warnings to the defendant.               ECF

No.   34   at   26.   During   the   encounter,   the    postal   inspectors

presented, and the defendant signed and initialed, a “consent to

search” form that authorized consent for the postal inspectors to

search the defendant’s cellular telephone and his residence.             ECF

No. 33 at 14.     The defendant claims that he was not aware that the

form authorized search of his residence.                ECF No. 33 at 51.

Another government witness, Brandon Holestine (“Mr. Holestine”), a

postal inspector who came across the subject package while on duty,

testified that Ms. Weckerly informed the defendant of his Miranda

rights in Mr. Holestine’s presence and that the defendant was

advised that he could invoke those rights at any time.             ECF No. 34

at 50.




                                      3
        Following two evidentiary hearings that took place on October

31, 2019 and November 5, 2019, Magistrate Judge Mazzone entered a

report recommending that the defendant’s motions to suppress be

denied.    ECF No. 30.    In making his recommendation, the magistrate

judge    “relied   upon   the    testimony   of    Inspectors   Weckerly   and

Holestine in assessing the issues raised by the defendant.”                Id.

at 24. Specifically, the magistrate judge found that the defendant

was not in custody during his interview with the postal inspectors

because: (1) the defendant was interviewed inside his home, (2) the

interview lasted for about one to one and one-half hours, (3) only

two or three inspectors who were at the defendant’s house that day

participated in the interview, with only one inspector conducting

primary communication, (4) the postal inspectors did not raise

their voices, (5) the atmosphere surrounding the interview was

calm, (6) the postal inspectors did not draw their weapons, did not

wear flak jackets or bullet-proof vests, (7) the defendant was not

physically restrained or handcuffed, and (8) the defendant seems to

have been able to move about if he chose to do so.                Id. at 26.

Magistrate Judge Mazzone also concluded that Miranda warnings were

given to the defendant and that the defendant’s consent and Ms.

Kriebel’s     consent     were   knowing     and   intelligent    under    the

circumstances.     Id. at 26-28.     The defendant then filed objections

to the report and recommendation. ECF No. 37. The government then

filed a response to the defendant’s objections.            ECF No. 39.


                                       4
                                  II.   Applicable Law

        Under the Federal Magistrates Act, 28 U.S.C. §§ 631-639, a

district court may designate a magistrate judge to consider motions

to suppress evidence and statements as unconstitutionally obtained.

Id. § 636(b)(1)(B). After the magistrate judge has considered such

a   motion,      he    must   submit       “proposed        findings      of   fact    and

recommendations for the disposition.”                   Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983) (internal quotation marks omitted).                           The

parties are entitled to file written objections to the magistrate

judge’s report and recommendation within 14 days, and the district

court     must   conduct      a    de     novo     review    of   the     findings     and

recommendations objected to.               Id.; 28 U.S.C. § 636(b)(1)(C).              Any

findings to which no party objects are upheld by the district court

unless    “clearly      erroneous         or   contrary      to   law.”        28   U.S.C.

§ 636(b)(1)(C).

                                   III.    Discussion

        The Fourth Amendment protects “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.”                        U.S. Const. amend. IV.

“Searches without probable cause are presumptively unreasonable,

but if an individual consents to a search probable cause is

unnecessary.”         United States v. Robertson, 736 F.3d 677, 679-80

(4th Cir. 2013) (citing Schneckloth v. Bustamonte, 412 U.S. 218,

219 (1973)).          Courts must “apply a subjective test to analyze


                                               5
whether   consent     was    given,        looking      to   the    totality    of    the

circumstances.”       Id. at 680.           The government has the burden of

proving consent by a preponderance of the evidence.                        Id. (citing

United States v. Mendenhall, 446 U.S. 544, 557 (1980)).

     In   assessing     the        defendant’s        motions      to   suppress,     the

magistrate judge was “not persuaded that Defendant’s version of

events    is   the    most     accurate           accounting       of   what   actually

transpired,”    and    that        due   to       various    inconsistencies,        “Ms.

Kriebel’s testimony is inherently incredible.”                      ECF No. 30 at 23.

Moreover, the magistrate judge found that “the postal inspectors’

testimony, particularly the testimony of Weckerly and Holestine,

was consistent, both with each other and with the version of events

their testimony portrayed.” Id. at 24. Relying upon the testimony

of Ms. Weckerly and Mr. Holestine, the magistrate judge concluded

that the defendant failed to establish a basis upon which to

suppress the statements and evidence that are the subject of the

defendant’s motions to suppress.                  Id. at 28.    The magistrate judge

further found that the defendant was advised of his Miranda rights,

the defendant was not in custody during his interview with the

postal    inspectors,        and     the      government        demonstrated     by     a

preponderance of the evidence that it obtained the defendant’s and

Ms. Kriebel’s consent to search the subject residence.                          Id. at

24-28. The defendant objects to the magistrate judge’s credibility

determinations, to his conclusion that Ms. Kriebel provided consent


                                              6
for the postal inspectors to search the subject residence and to

his conclusion that the defendant’s consent was voluntary.                              ECF

No. 37 at 2-4, 8.

A.    The Magistrate Judge’s Credibility Determinations

      The defendant objects to the magistrate judge’s credibility

determinations.        ECF No. 37 at 4.           The defendant contends that Mr.

Pierce could not recall various facts during his cross-examination,

and that his testimony is “completely unhelpful and should be

disregarded by the Court.”              Id.       The defendant also asserts that

the testimony of Ms. Weckerly and Mr. Holestine are not credible

because they did not obtain a signed Miranda-wavier form from the

defendant.       Id.   The defendant further contends that the testimony

of   the   postal      inspectors       are       inconsistent   as    to       the   facts

pertaining to whether the postal inspectors informed the defendant

of his Miranda rights.          Id. at 5.

      Where a party objects to a magistrate judge’s credibility

determinations,        the    district        court    must   conduct       a    de    novo

determination on credibility, but the court need not “rehear the

contested testimony in order to carry out the statutory command to

make the required ‘determination’” under § 636.                    United States v.

Raddatz, 447 U.S. 667, 674 (1980).                     This is because “Congress

intended to permit whatever reliance a district judge, in the

exercise    of    sound      judicial    discretion,       chose      to    place     on   a

magistrate’s proposed findings and recommendations.”                        Id. at 676.


                                              7
However, a district court may not reject a magistrate judge’s

credibility findings without first conducting a de novo evidentiary

hearing.      United States v. Ridgway, 300 F.3d 1153, 1157 (9th Cir.

2002); United States v. Cofield, 272 F.3d 1303, 1305-06 (11th Cir.

2001); Cullen v. United States, 194 F.3d 401, 407 (2d Cir. 1999);

Hill v. Beyer, 62 F.3d 474, 482 (3d Cir. 1995); Louis v. Blackburn,

630 F.2d 1105, 1109-10 (5th Cir. 1980); see also United States v.

Johnson, 107 F. App’x 322, 331-32 (4th Cir. 2004) (Duncan, J.,

dissenting) (noting that the Courts of Appeals considering this

issue are in agreement).

       A magistrate judge’s credibility determinations based on live

testimony are entitled to deference where they are supported by the

record as a whole.     See United States v. Gibbs, 421 F.3d 352, 357

(5th Cir. 2005) (noting that the district court’s “deference to the

magistrate’s credibility determinations is appropriate when they

are supported by the record”); Cullen, 194 F.3d at 407 (providing

that “a district judge should normally not reject a proposed

finding of a magistrate judge that rests on a credibility finding

without having the witness testify before the judge”); Peyton v.

Watson, No. 7:09CV492, 2011 WL 1979041, at *2 (W.D. Va. May 20,

2011) (conducting a de novo review of the record and determining

that    the    magistrate   judge’s   credibility   determinations   were

entitled to deference because they were supported by the record as

a whole).       Thus, when a party objects to a magistrate judge’s


                                      8
credibility determinations, the district court must first determine

whether those determinations are supported by the record as a

whole.    See United States v. Starling, No. 3:11CR30, 2011 WL

5445351, at *7-8 (N.D. W. Va. Nov. 9, 2011).         If they are, then the

district court must defer to the magistrate judge’s credibility

determinations.     See id.; Peyton, 2011 WL 1979041 at *2.         If those

determinations are not supported by the record as a whole, the

district court must hold a new evidentiary hearing and make its own

determination.      See Starling, 2011 WL 5445351, at *7-8.

     After thoroughly reviewing and conducting a de novo review of

the entire record, including the transcript of the evidentiary

hearings,    this    Court   finds   that    Magistrate    Judge   Mazzone’s

credibility determinations are supported by the record as a whole.

The defendant contends that various portions of the record do not

support     the   magistrate    judge’s     credibility     determinations,

including the inspectors’ failure to have the defendant sign a

Miranda-waiver form and alleged inconsistencies between the postal

inspectors’ testimony.       However, based on this Court’s review of

the record, the defendant’s objections are without merit.                 The

record as a whole supports the magistrate judge’s credibility

determinations.        Accordingly,       this   Court    will   afford   the

credibility determinations appropriate weight.

B.   Voluntariness of Consent




                                      9
     As discussed above, this Court must look to the totality of

the circumstances to determine whether the defendant’s consent was

subjectively voluntary.        Robertson, 736 F.3d at 680.           Relevant

factors include: (1) the inspectors’ conduct; (2) the number of

inspectors   present;   (3)    the   time   of    the   encounter;   (4)   the

characteristics   of    the    person     searched,     including    age   and

education; and (5) whether the individual searched was informed of

the right to decline the search.          Id.    The United States Court of

Appeals for the Fourth Circuit has emphasized that the final factor

is “highly relevant.”         Id.    The government has the burden of

proving consent by a preponderance of the evidence.             Id. (citing

United States v. Mendenhall, 446 U.S. 544, 557 (1980)).

     In light of the magistrate judge’s credibility determinations,

this Court finds that both Ms. Kriebel and the defendant provided

consent to search of the subject residence.                When the postal

inspectors asked Ms. Kriebel to conduct the search, she provided

consent.   ECF No. 33 at 8; ECF No. 34 at 48.           Moreover, the record

demonstrates that there were three inspectors at the defendant’s

residence and only two of the three inspectors interviewed the

defendant.   ECF No. 33 at 73; ECF No. 34 at 51.             The inspectors

never physically restrained or handcuffed the defendant.              ECF No.

33 at 10, 77; ECF No. 34 at 11, 52.         The inspectors’ weapons were

not drawn.   ECF No. 33 at 17; ECF No. 34 at 6, 12, 45, 58, 64.            The

inspectors informed the defendant of his Miranda rights.                   ECF


                                     10
No. 33 at 9; ECF No. 34 at 50.        The inspectors reviewed a consent-

to-search form with the defendant, and the defendant signed and

initialed the form.    ECF No. 33 at 13; ECF No. 34 at 13-15, 55-56,

89.   Written consent is one fact to be considered among the other

facts that further supports a finding that the defendant’s consent

was voluntary under the circumstances presented in this criminal

action.    See United States v. Boone, 245 F.3d 352, 362 (4th Cir.

2001).    This Court also notes that at the time of the defendant’s

consent,   the   defendant   was   52      years   old   with   some    college

education.   ECF No. 33 at 41.

      Based on these circumstances, this Court finds that the

government   carried   its   burden     of   proving     that   the   defendant

voluntarily provided consent for the search.             The record supports

a finding that the defendant could have refused to consent.                 The

defendant failed to provide sufficient evidence to show otherwise.

                             IV.   Conclusion

      For the foregoing reasons, the magistrate judge’s report and

recommendation (ECF No. 30) is AFFIRMED AND ADOPTED.             Accordingly,

the defendant’s motions to suppress (ECF Nos. 19 and 20) are DENIED

and the defendant’s objections (ECF No. 37) are OVERRULED.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.




                                      11
DATED:   December 20, 2019



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                         12
